DETAILED ACTION
The Amendment filed May 31, 2021, and the information disclosure statement (IDS) filed June 29, 2021 have been entered. Claims 1-24 are pending. Claims 1, 21 and 24 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrinh (US 7,196,952).
Regarding independent claim 21, Trinh discloses a method of operating a memory device that includes a plurality of memory cells arranged according to rows and columns and a plurality of redundant cells configured to replace one or more defective memory cells in the plurality of memory cells, the method comprising: 
obtaining a repair address representing a location of the one or more defective memory cells (e.g., col. 3, line 29: … allows an address … a bad address); 
obtaining a plane locator representing a column plane within the memory array that includes the one or more defective memory cells, wherein the plurality of memory cells are grouped into column planes and the redundant cells are grouped into one or more repair planes (e.g., col. 3, lines 28-34: … address of a bad column, allows an address that is directed to a bad address in a particular plane to be redirected to a 
determining an enable status for the repair address based on the plane locator; and implementing a global repair according to the enable status (e.g., col. 3, lines 33-34: … columns with bad cells suppressed and replaced).
Regarding claim 22, which depends from claim 21, Trinh discloses wherein implementing the global repair includes globally replacing the one or more defective memory cells with a column in a repair plane according to the repair address and the plane locator when the enable status is active, wherein the one or more defective memory cells are included in to a column indicated by the repair address and located on a plane indicated by the plane locator (see FIGS 2-4 and accompanying disclosure, e.g., col. 5, lines 36-60: … If more than four columns are bad in a particular plane, …).

Allowable Subject Matter
Claims 1-11 and 24 are allowed. 
Regarding independent claims 1 and 24, the major difference in the claims not found in the prior art, along with the other claimed features, is that a memory device and a method of manufacturing the memory device comprising a memory array including a plurality of memory planes corresponding to column planes and repair planes, each repair plane having a plurality of redundant cells configured to replace a set of defective memory cells in one of the memory planes, a set of address latches, a set of locator latches configured to latch a plane locator identifying the one of the memory planes targeted for a global repair; and a match circuit coupled to the set of address latches and to the set of locator latches, the match circuit configured to generate an address comparison result based on comparing the repair address matches to an address for an operation, and generate a repair enable flag based on the plane locator, wherein the repair status represents enable, disable, and/or unused setting for the global repair; wherein the address comparison result and the repair enable flag indicate whether or not to access redundant cells in one of the repair planes instead of memory cells indicated by the address for the operation over the prior art.
Claims 2-11 are allowed due to claim dependency.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s Arguments/Remarks with claim Amendment filed 06/29/2021, with respect to the rejection(s) of claims 1-24 under 35 USC 103 have been fully considered. 
Regarding claims 21-22, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection.
Regarding claims 1-11 and 24, Applicant’s argument is persuasive. Claims 1-11 and 24 are allowed.
The section 112(b) rejection of claims 18-19 has been withdrawn.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825